UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 2 to FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BY DESIGN, INC. (Name of small business issuer in its charter) Nevada 5020 20-3305472 (State or Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 2519 East Kentucky Ave. Denver, Colorado 80209 (303) 660-6964 (Address and telephone number of principal executive offices and principal place of business) Deanie J. Underwood 2519 East Kentucky Ave. Denver, Colorado 80209 (303) 660-6964 (Name, address and telephone number of agent for service) Copies to: With a Copy to: David J. Wagner, Esq. David Wagner & Associates, P.C. Penthouse Suite 8400 East Prentice Avenue Greenwood Village, Colorado 80111 Office(303) 793-0304 Fax (303) 409-7650 Approximate date of proposed sale to the public:From time to time after this Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share(1) Proposed maximum aggregate offering price Amount of registration fee Common Stock, $0.001 par value 197,100 $0.50 $98,550 $50.00 Total 197,100 $0.50 $98,550 $50.00 (1) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(c) under the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed.The shareholders may not sell these securities until the registration statement filed with the Securities Exchange Commission is effective.This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion January , 2008 BY DESIGN, INC. 2519 East Kentucky Ave. Denver, Colorado 80209 (303) 660-6964 197,100 Shares of Common Stock Par Value $0.001 Per Share This prospectus relates to the offering by the selling stockholders of By Design, Inc. of up to 197,100 shares of our common stock, par value $0.001 per share.We will not receive any proceeds from the sale of common stock. The selling stockholders have advised us that they will sell the shares of common stock from time to time in the open market, at the initial offering price of $0.50 per share, which was the price they paid for their shares, until the shares are quoted on the OTC Bulletin Board or national securities exchange, at which point the selling securities holders may sell the registered sharesat market prices prevailing at the time of sale, at prices related to the prevailing market prices, at negotiated prices, or otherwise as described under the section of this prospectus titled “Plan of Distribution.” Our common stock is quoted on the Pink Sheets under the symbol, “BYDE.” You should rely only on the information contained in this prospectus or any prospectus supplement or amendment. We have not authorized anyone to provide you with different information. Investing in these securities involves significant risks.See “Risk Factors” beginning on page5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this Prospectus isJanuary , 2008. - 2 - Return to Table of Contents TABLE OF CONTENTS Page SUMMARY 4 THE OFFERING 5 RISK FACTORS 5 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 10 USE OF PROCEEDS 11 DETERMINATION OF OFFERING PRICE 11 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 11 MANAGEMENT'S DISCUSSION AND ANALYSIS 13 DESCRIPTION OF BUSINESS 19 DESCRIPTION OF PROPERTY 21 DIRECTORS, EXECUTIVE OFFICERS AND CONTROL PERSONS 22 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 22 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 23 FEDERAL SECURITIES LAW CONSEQUENCES 24 DESCRIPTION OF SECURITIES 24 SELLING SECURITY HOLDERS 25 PLAN OF DISTRIBUTION 28 LEGAL PROCEEDINGS 30 LEGAL MATTERS 30 EXPERTS 30 WHERE YOU CAN FIND MORE INFORMATION 31 FINANCIAL STATEMENTS F-1 - 3 - Return to Table of Contents SUMMARY The following summary highlights selected information contained in this prospectus.This summary does not contain all the information you should consider before investing in the securities.Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements, and the notes to the financial statements. For purposes of this prospectus, unless otherwise indicated or the context otherwise requires, all references herein to “BYDE,” “By Design,” “we,” “us,” and “our,” refer to By Design, Inc., a Nevada corporation and its wholly-owned subsidiaries. Except as we might otherwise specifically indicate, all references us include our subsidiaries. Our Company We are a Nevada corporation. Our principal business address is 2519 East Kentucky Ave., Denver, Colorado 80209. Our telephone number is (303) 660-6964.We were incorporated under the laws of the State of Nevada on February 23, 2005. We have active operations. We market interior and exterior design consulting services to real estate developers and builders for their real estate projects. The sale of these consulting services includes our recommendations for the purchase of accessories and architectural elements to be included or placed in the residential and commercial spaces, as built or retrofitted. These consulting services and associated products will be sold through our parent company.We currently have no active projects and generate no revenue in our parent company. We have a subsidiary known as Stone Select, LLC which markets hand-carved interior and exterior natural stone ornamentation and architectural elements Stone Select, LLC’s principal products consist of fireplace surrounds, kitchen range hoods, flooring, base and case trim materials, exterior ornamentation, fountains, planters, , and exterior window and door surrounds. At the present time, most of the sales of Stone Select, LLC come from natural stone fireplace surrounds, kitchen range hoods, and trim materials. At the present time, all of our revenues are generated through our subsidiary, Stone Select, LLC. We currently operate exclusively in the Denver, Colorado Metropolitan area. We market and sell all of our products and services to commercial and residential builders and interior designers. Our target market is a custom home in the three to twenty million dollar price range. We have no website but Stone Select, LLC operates a website at www.stoneselect,us. We were incorporated as a successor to an operation which began in 1996. The predecessor company was a sole proprietorship owned by Ms. Deanie Underwood also known as “By Design.” This company provided interior design and refurbishment work similar to the present company and averaged two to three clients per year but had no activity in the two years prior to be being acquired by us. It was marginally profitable in most years it was operational. This company has been absorbed into us and is no longer in existence. We acquired the assets of this sole proprietorship in a tax-free exchange under the Internal Revenue Code in February, 2005. In July, 2005, we completed a registered offering of our common shares under the provisions of the Colorado securities laws and under an exemption from the federal securities laws. We sold a total of 197,802 common shares at a price of $0.50 per share to a total of forty investors. We raised a total of $98,901 in this offering. We have not been subject to any bankruptcy, receivership or similar proceeding. This Prospectus We have undertaken several transactions the result of which has been the issuance of shares that have restrictions on their transferability.In order to provide those investors with liquidity for their shares, we are filing with the SEC this prospectus as part of a registration statement to register those securities.We will not receive any proceeds from any sales of these shares. - 4 - Return to Table of Contents THE OFFERING Common stock currently outstanding 9,197,802shares(1) Common stock offered by the selling stockholders 197,100shares Use of proceeds We will not receive any proceeds from the sale of common stock offered by this prospectus. (1) Shares of common stock outstanding as of December 31 , 2007. RISK FACTORS You should carefully consider the following risk factors, together with the information contained in this prospectus, any reports we file with the SEC and the documents referred to herein.You should also be aware that the risks described below may not be the only risks relevant to your determination. Instead, these are the risks that we believe most material to your decision. We have had a history of losses and may continue to have losses in the future.We have a negative stockholders equity. As a result, we may never become profitable, and we could go out of business. From 2003 through December 31, 2005, we generated no revenue. Our predecessor was in operation from 1996 but had no revenue starting in 2003. We became incorporated in our present form in Febuary, 2005. We had a net loss of $35,691 from 2003 through December 31, 2005. Our revenues for the fiscal year ended December 31, 2006 were $419,695. We had a net loss of $97,040 for this period. Our revenues for the nine months ended September 30, 2006 were $324,709. We had a net loss of $96,186 for this period. Our revenues for the nine months ended September 30, 2007 were $271,093. We had a net loss of $113,725 for this period. We had a history of losses because we were unable to generate sufficient revenues to be profitable. At December 31, 2006 we had an accumulated deficit of $132,731 and a negative stockholders equity of $43,630. At September 30, 2007 we had an accumulated deficit of $246,456 and a negative stockholders equity of $150,,605. Our sales depend upon the number of customers we can generate.We cannot guarantee we will ever develop a substantial number of customers. Even if we develop a substantial number of customers, there is no assurance that we will become a profitable company. We may never become profitable, and, as a result, we could go out of business. We have no history of sustained profitability. As a result, we may never become profitable, and we could go out of business. We have no history of sustained profitability. We cannot say whether our future operations will be competitive in the marketplace such that we will develop sufficient revenue to be able to achieve sustained profitability. We believe that we have no record of historical profitability to be able to accurately forecast our quarterly and annual revenue. However, we use our forecasted revenue to establish our expense budget. Most of our expenses are fixed in the short term or incurred in advance of anticipated revenue. As a result, we may not be able to decrease our expenses in a timely manner to offset any revenue shortfall. We attempt to keep revenues in line with expenses but cannot guarantee that we will be able to do so. If we are unable to sustain a profitable, we could go out of business. Because we had incurred continuing operating losses, our accountants have expressed doubts about our ability to continue as a going concern. For the fiscal year ended December 31, 2006, our accountants have expressed doubt about our ability to continue as a going concern as a result of our continued net losses. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: ● our ability to locate clients who will purchase our products and use our services; and ● our ability to generate revenues. - 5 - Return to Table of Contents Based upon current plans, we may incur operating losses in future periods because we may, from time to time, be incurring expenses but not generating sufficient revenues. We expect approximately $500,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues will cause us to go out of business. We are only minimally capitalized. Because we are only minimally capitalized, we expect to experience a lack of liquidity for the foreseeable future in our ongoing operations. We will adjust our expenses as necessary to prevent cash flow or liquidity problems. However, we expect we will need additional financing of some type, which we do not now possess, to fully develop our operations. We expect to rely principally upon our ability to raise additional financing, the success of which cannot be guaranteed. We will look at both equity and debt financing, including loans from our principal shareholder. However, at the present time, we have no definitive plans for financing in place, other than the funds which have previously been loaned to us by Ms. Underwood. In the event that we need additional capital, Ms. Underwood has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. To the extent that we experience a substantial lack of liquidity, our development in accordance with our proposed plan may be delayed or indefinitely postponed, our operations could be impaired, we may never become profitable, fail as an organization, and our investors could lose some or all of their investment. Our limited operating history makes it difficult for us to evaluate our future business prospects and make decisions based on those estimates of our future performance.As a result, an investor could lose his entire investment. The concept for our business was developed in 1996. However, we had no revernues from 2003 until 2006. Even though we have operated as a corporation since 2005, we have a limited operating history. This factor makes it difficult to evaluate our business on the basis of historical operations. As a consequence, our past results may not be indicative of future results. Although this is true for any business, it is particularly true for us because of our limited operating history. Reliance on historical results may hinder our ability to anticipate and timely adapt to increases or decreases in sales, revenues or expenses. For example, if we overestimate our future sales for a particular period or periods based on our historical growth rate, we may increase our overhead and other operating expenses to a greater degree than we would have if we correctly anticipated the lower sales level for that period and reduced our controllable expenses accordingly. If we make poor budgetary decisions as a result of unreliable historical data, we could be continue to incur losses, which may result in a decline in our stock price. Our operations are subject to our ability to successfully market our services and products. We have no substantial history of being able to successfully market our services and products. If we cannot successfully market our services and products, we may never become profitable and an investor could lose his entire investment. Our operations will depend, among other things, upon our ability to develop and to market our services and products to the residential and commercial builders. We market interior and exterior design consulting services to real estate developers and builders for their real estate projects. The sale of these consulting services includes our recommendations for the purchase of accessories and architectural elements to be included or placed in the residential and commercial spaces, as built or retrofitted. These consulting services and associated products will be sold through our parent company. Our subsidiary, known as Stone Select, LLC, markets hand-carved interior and exterior natural stone ornamentation and architectural elements. Stone Select, LLC’s principal products consist of fireplace surrounds, kitchen range hoods, flooring, base and case trim materials, exterior ornamentation, fountains, planters, , and exterior window and door surrounds. At the present time, most of the sales of Stone Select, LLC come from natural stone fireplace surrounds, kitchen range hoods, and trim materials. At the present time, most of the sales of Stone Select, LLC come from fireplace surrounds, kitchen range hoods, and trim materials. If we cannot find a combination of sufficient customers for our consulting services and purchasers of the hand-carved interior and exterior natural stone ornamentation and architectural elements sold through Stone Select, LLC, we may never become profitable. An investor could lose his entire investment. We have no experience as a public company. We have never operated as a public company. We have no experience in complying with the various rules and regulations which are required of a public company. As a result, we may not be able to operate successfully as a public company, even if our operations are successful. We plan to comply with all of the various rules and regulations which are required of a public company. However, if we cannot operate successfully as a public company, your investment may be materially adversely affected. Our inability to operate as a public company could be the basis of your losing your entire investment in us. There are factors beyond our control which may adversely affect us. Any, all, or a combination of general market conditions and changing consumer tastes could cause an investor could lose his entire investment Our operations may also be affected by factors which are beyond our control, principally general market conditions and changing consumer tastes.Any of these problems, or a combination thereof, could have affect on our viability as an entity. We may never become profitable, fail as an organization, and our investors could lose some or all of their investment. - 6 - Return to Table of Contents Intense competition in our market could prevent us from developing revenue and prevent us from achieving annual profitability. In either situation, we may never become profitable, fail as an organization, and our investors could lose some or all of their investment. We are organized to provide defined interior design services to our clients through our parent company and sell stone products through our subsidiary, Stone Select, LLC. The barriers to entry are not significant. All aspects of our business are highly competitive. We face strong competitors in all areas of our business. Our services and products could be rendered noncompetitive or obsolete. Any increase in competition may cause us to lose market share or compel us to reduce prices to remain competitive, which could result in reduced margins for our products. Competitive pressures may not only impair our margins but may also impact our revenues and our growth. Almost all of our competitors are larger than us and have greater financial resources than we do. Many of them have substantially greater experience in interior design Increased competition with these companies could curtail price increases or could require price reductions or increased spending on marketing and sales, any of which could adversely affect our results of operations. Competition from larger and more established companies is a significant threat andis expected to increase. We currently have only two suppliers. The loss of either would have a negative effect on our business. We currently purchase finished products from only two suppliers. Each of these suppliers provides us with essentially the same inventory which we sell through Stone Select, LLC., which are hand-carved interior and exterior natural stone ornamentation and architectural elements. These are fireplace surrounds, kitchen range hoods, flooring, including base and case, and window surrounds. The loss of either supplier would have a negative effect on our business because we would not have sufficient inventory to sell. If we cannot replace a lost supplier, we would see a severe decline in revenue from the sale of products. As a result, we may never become profitable, fail as an organization, and our investors could lose some or all of their investment. Fluctuations in the supply and prices of raw materials could negatively impact our financialresults. Under normal market conditions, these materials are generally available on the open market. From time to time, however, the prices and availability of these raw materials may fluctuate significantly, which could impair our ability to procure necessary products, or increase the cost of our products. If material costs increase, and we are unable to pass along, or are delayed in passing along, those increases to our customers, we will experience reductions to our profit margins and our ability to generate a profit will be reduced or eliminated completely. Many of our customers are in cyclical industries, which may affect the demand for ourproducts. Many of our customers, especially for our commercial products, are in businesses and industries that are cyclical in nature and sensitive to changes in general economic conditions. As a result, the demand for our products by these customers depends, in part, upon general economic conditions. Downward economic cycles affecting the industries of our customers will reduce sales of our products. If general economic conditions deteriorate, we may suffer reductions in our sales and profitability. To date, we have not seen the slowdown in the housing market affect us, but it could. A general slowdown in the housing market may affect everyone, including us, which would reduce our ability to generate a profit. The industry in which we operate are highly competitive. Our principal competitors is larger andhas greater financial resources than we do. We operate in a very competitive industry. Our principal competitor, Materials Marketing, Inc., of Denver, Colorado, is larger and has greater financial resources than we do. However, we potentially compete with a diverse group of competitors ranging from internet businesses to traditional brick-and-mortar companies, many of which have greater resources than we do. We believe that barriers to entry in this business are not significant and start-up costs are relatively low, so our competition may increase in the future. Our belief that there are minimal barriers to entry is based on our observation that operations such as ours do not require the ownership of warehouses, showrooms or factories to operate, which we think is because (i) our direct ship business can be operated with minimal warehousing needs and costs, which are significantly less than traditional models, (ii) wholesale product orders can be placed after receipt of client orders, in order to further reduce warehousing needs, (iii) samples can be shown to clients at little or no cost, without the necessity of showroom space for actual product, (iv) if a competitor wants showroom space, it is typically available for lease at competitive rates in most United States markets, and (v) all manufacturing can be done by third party suppliers, so there is no need to own or lease a manufacturing facility. New competitors may be able to launch new businesses similar to ours, and current competitors mayreplicate our business model, at a relatively low cost. If competitors with significantly greater resources than ours decide to replicate our business model, they may be able to quickly gain recognition and acceptance of their business methods, products and services through marketing and promotion. We may not have the resources to compete effectively with current or future competitors. If we are unable to effectively compete, we will lose sales to our competitors and our revenues will decline. - 7 - Return to Table of Contents We import all of our products from China and Mexico. As a result, all of our current revenues come from products imported from outside the United States. We expect imports from international markets to continue to represent a significant portion of our products. Accordingly, our business is subject to risks related to the differing legal, political, social and regulatory requirements and economic conditions of many jurisdictions. Risks inherent in international operations include the following: • agreements may be difficult to enforce and receivables owed to us difficult to collect; • foreign customers may have longer payment cycles; • foreign countries may impose additional withholding taxes or otherwise tax our foreign income, or adopt other restrictions on foreign trade or investment, including currency exchange controls; • foreign operations may experience staffing difficulties and labor disputes; • transportation and other shipping costs may increase; • foreign governments may nationalize private enterprises; • unexpected adverse changes in export duties, quotas and tariffs and difficulties in obtaining export licenses; • intellectual property rights may be more difficult to enforce; • fluctuations in exchange rates may affect product demand and may adversely affect the profitability in U.S.dollars of products we import where payment for our products is made in the local currency; • general economic conditions in the countries in which we operate could have an adverse effect on operations in those countries; • our business and profitability in a particular country could be affected by political or economic repercussions on a domestic, country specific or global level from terrorist activities and the response to such activities; • unexpected adverse changes in foreign laws or regulatory requirements may occur; and • compliance with a variety of foreign laws and regulations may be burdensome. We have certain key customers. Our relationships with certain key residential building customers are important to us and our subsidiary, Stone Select, LLC. Stone Select, LLC. has four major customers. In 2006, sales to its largest customer were approximately26% of its total net sales. In 2006, Stone Select, LLC.’stwo largest customers accounted for approximately40% of its total net sales. Although Stone Select, LLC. sells various types of products through various channels of distribution, we believe that the loss of a substantial portion of Stone Select, LLC.’s sales to residential builders could have a significant affect impact on our ability to be profitable. Our success will be dependent upon our management’s efforts. We cannot sustain profitability without the efforts of our management. - 8 - Return to Table of Contents Our success will be dependent upon the decision making of our directors and executive officers. These individuals intend to commit as much time as necessary to our business, but this commitment is no assurance of success. The loss of any or all of these individuals, particularly Ms. Deanie Underwood, our President, could have a material, adverse impact on our operations. We have no written employment agreements with any officers and directors, including Ms. Underwood. We have not obtained key man life insurance on the lives of any of our officers or directors. Our stock price may be volatile, and you may not be able to resell your shares at or above the public sale price. There has been, and continues to be, a limited public market for our common stock. Although our common stock is quoted in the Pink Sheets, an active trading market for our shares has not, and may never develop or be sustained. If you purchase shares of common stock, you may not be able to resell those shares at or above the initial price you paid. The market price of our common stock may fluctuate significantly in response to numerous factors, some of which are beyond our control, including the following: *actual or anticipated fluctuations in our operating results; *changes in financial estimates by securities analysts or our failure to perform in line with such estimates; *changes in market valuations of other interior design oriented companies,particularly those that market services such as ours; *announcements by us or our competitors of significant innovations,acquisitions, strategic partnerships, joint ventures or capitalcommitments; *introduction of product enhancements that reduce the need for our products or services; *the loss of one or more key clients; and *departures of key personnel. Of our total outstanding shares as ofDecember31, 2007, a total of 9,000,000, Or approximately 98%, will be restricted from immediate resale but may be sold into the market in the near future. See “Federal Securities Law Consequences, “ below. This could cause the market price of our common stock to drop significantly, even if our business is doing well. As restrictions on resale end, the market price of our stock could drop significantly if the holders of restricted shares sell them or are perceived by the market as intending to sell them. Because our stock is traded on the Pink Sheets, it has a limited public trading market. As a result, it may be difficult or impossible for you to liquidate your investment. While our common stock currently is listed for trading, we have had only a few trades. We are quoted on the Pink Sheets. We cannot assure that such a market will improve in the future, even if our securities are listed on the NASD Bulletin Board. The NASD Bulletin Board requires that we be a reporting company under the Securities Exchange Act of 1934. However, we cannot guarantee that we will be accepted for listing on the NASD Bulletin Board. Further, we cannot assure that an investor will be able to liquidate his investment without considerable delay, if at all. If a more active market does develop, the price may be highly volatile. Our limited operating history, lack of profitability, negligible stock liquidity, potential extreme price and volume fluctuations, and regulatory burdens may have a significant impact on the market price of the common stock. It is also possible that the relatively low price of our common stock may keep many brokerage firms from engaging in transactions in our common stock. - 9 - Return to Table of Contents Applicable SEC rules governing the trading of “Penny Stocks” limit the liquidity of our common stock, which may affect the trading price of our common stock. Our common stock is currently quoted on the Pink Sheets.Since our common stock continues to trade well below $5.00 per share, our common stock is considered a “penny stock” and is subject to SEC rules and regulations that impose limitations upon the manner in which our shares can be publicly traded.These regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock and the associated risks.Under these regulations, certain brokers who recommend such securities to persons other than established customers or certain accredited investors must make a special written suitability determination for the purchaser and receive the written purchaser’s agreement to a transaction prior to purchase.These regulations have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock Buying low-priced penny stocks is very risky and speculative. The shares being offered are defined as a penny stock under the Securities and Exchange Act of 1934, and rules of the Commission. The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell our securities to persons other than certain accredited investors who are, generally, institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 jointly with spouse, or in transactions not recommended by the broker-dealer. For transactions covered by the penny stock rules, a broker-dealer must make a suitability determination for each purchaser and receive the purchaser's written agreement prior to the sale. In addition, the broker-dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the broker-dealer and certain associated persons, and deliver certain disclosures required by the Commission. Consequently, the penny stock rules may affect the ability of broker-dealers to make a market in or trade our common stock and may also affect your ability to resell any shares you may purchase in the public markets. Resale Limitations imposed by most states will limit the ability of our shareholders to sell their securities unless they are Colorado residents. The only state in which we plan to register this offering is Colorado. As a result, our selling shareholders may be limited in the sale of their Shares. The laws of most states require either an exemption from prospectus and registration requirements of the securities laws to sell their shares or registration for sale by this prospectus. These restrictions will limit the ability of non-residents of Colorado to sell the securities. Residents of other states must rely on available exemptions to sell their securities, such as Rule 144, and if no exemptions can be relied upon, then the selling shareholders may have to hold the securities for an indefinite period of time. Shareholders of states other than Colorado should consult independent legal counsel to determine the availability and use of exemptions to re-sell their securities. We do not expect to pay dividends on common stock. We have not paid any cash dividends with respect to our common stock, and it is unlikely that we will pay any dividends on our common stock in the foreseeable future. Earnings, if any, that we may realize will be retained in the business for further development and expansion. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”).This prospectus includes statements regarding our plans, goals, strategies, intent, beliefs or current expectations. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. These forward looking statements can be identified by the use of terms and phrases such as “believe,” “plan,” “intend,” “anticipate,” “target,” “estimate,” “expect,” and the like, and/or future-tense or conditional constructions “may,” “could,” “should,” etc. Items contemplating or making assumptions about, actual or potential future sales, market size, collaborations, and business opportunities also constitute such forward-looking statements. - 10 - Return to Table of Contents Although forward-looking statements in this report reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the Securities and Exchange Commission which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. USE OF PROCEEDS This prospectus relates to the resale of our common stock that may be offered and sold from time to time by the selling stockholders.We will not receive any proceeds from the sale of shares of common stock in this offering. DETERMINATION OF OFFERING PRICE These shares of common stock may be sold by the selling stockholders from time to time in the over-the-counter market or on other national securities exchanges or automated interdealer quotation systems on which our common stock may be listed or quoted, through negotiated transactions or otherwise at market prices prevailing at the time of sale or at negotiated prices. The distribution of the shares by the selling stockholders is not subject to any underwriting agreement. The selling stockholders will sell their shares at the initial offering price of $0.50 per share until the shares are traded on the OTC Bulletin Board or a national securities exchange, at which point the selling shareholders may sell the registered shares atthe prevailing market price for the shares at the time of sale. We will file a post-effective amendment to this registration statement to reflect a change to the market price when the shares begin trading on a market. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Holders As ofDecember 31, 2007, there were 83 record holders of our common stock and there were 9,197,802 shares of our common stock outstanding. Market Information Our shares of common stock are quoted on the Pink Sheets under the trading symbol BYDE. The shares became trading on July 25, 2006 but there is no extensive history of trading. The bid and asked price has been $ 0.25 and $1.10 during the entire time the shares have been quoted. The quotations reflect interdealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Dividend Policy We have not previously declared or paid any dividends on our common stock and do not anticipate declaring any dividends in the foreseeable future. The payment of dividends on our common stock is within the discretion of our board of directors. We intend to retain any earnings for use in our operations and the expansion of our business. Payment of dividends in the future will depend on our future earnings, future capital needs and our operating and financial condition, among other factors that our board of directors may deem relevant. We are not under any contractual restriction as to our present or future ability to pay dividends. - 11 - Return to Table of Contents Equity Compensation Plan Information We have no outstanding stock options or other equity compensation plans. The Securities Enforcement and Penny Stock Reform Act of 1990 The Securities Enforcement and Penny Stock Reform Act of 1990 require additional disclosure and documentation related to the market for penny stock and for trades in any stock defined as a penny stock. Unless we can acquire substantial assets and trade at over $5.00 per share on the bid, it is more likely than not that our securities, for some period of time, would be defined under that Act as a "penny stock." As a result, those who trade in our securities may be required to provide additional information related to their fitness to trade our shares. These requirements present a substantial burden on any person or brokerage firm who plans to trade our securities and would thereby make it unlikely that any liquid trading market would ever result in our securities while the provisions of this Act might be applicable to those securities. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the Commission, which: -contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; -contains a description of the broker's or dealer's duties to the customerand of the rights and remedies available to the customer with respect to aviolation to such duties or other requirements of theSecurities Act of1934, as amended; -contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask price; -contains a toll-free telephone number for inquiries on disciplinary actions; -defines significant terms in the disclosure document or in the conduct of trading penny stocks; and -contains such other information and is in such form (including language, type, size and format) as the Securities and Exchange Commission shall require by rule or regulation; The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: -the bid and offer quotations for the penny stock; -the compensation of the broker-dealer and its salesperson in the transaction; -the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and -monthly account statements showing the market value of each penny stock held in the customer's account. - 12 - Return to Table of Contents In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling their securities. Reports Once our registration statement under Form SB-2 has been declared effective, we will be subject to certain reporting requirements and will furnish annual financial reports to our stockholders, certified by our independent accountants, and will furnish unaudited quarterly financial reports in our quarterly reports filed electronically with the SEC. All reports and information filed by us can be found at the SEC website, www.sec.gov. Stock Transfer Agent The stock transfer agent for our securities is Corporate Stock Transfer of Denver, Colorado.Their address is 3200 Cherry Creek Drive South, Suite 430, Denver, Colorado 80209. Their phone number is (303)282-4800. MANAGEMENT’SDISCUSSION AND ANALYSIS This Management’s Discussion and Analysis or Plan of Operation contains forward-looking statements that involve future events, our future performance and our expected future operations and actions. In some cases, you can identify forward-looking statements by the use of words such as “may”, “will”, “should”, “anticipate”, “believe”, “expect”, “plan”, “future”, “intend”, “could”, “estimate”, “predict”, “hope”, “potential”, “continue”, or the negative of these terms or other similar expressions. These forward-looking statements are only our predictions and involve numerous assumptions, risks and uncertainties. Our actual results or actions may differ materially from these forward-looking statements for many reasons, including, but not limited to, the matters discussed in this report under the caption “Risk Factors”. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this prospectus. We undertake no obligation to publicly update any forward looking-statements, whether as a result of new information, future events or otherwise. The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes included in this report. The following table provides selected financial data about us for the year ended December 31, 2006 and for the nine months ended September 30, 2007. For detailed financial information, see the audited and unaudited Financial Statements included in this prospectus. - 13 - Return to Table of Contents Balance Sheet Data: 12/31/06 Cash $ 43,042 Total assets $ 312,367 Total liabilities $ 355,997 Shareholders' equity $ (43,630) Balance Sheet Data: 9/30/07 Cash $ 23,423 Total assets $ 220,868 Total liabilities $ 371,473 Shareholders' equity $ (150,605 ) Operating Data: 12/31/06 Revenue $ 419,695 Operating Expenses $ 311,923 Net Loss $ 88,040 OperatingData: 930/07 Revenue $ 271,093 Operating Expenses $ 181,643 Net Income $ (113,725 ) Results of Operations The concept for our business was developed in 1996. However, we had no revernues from 2003 until 2006. Even though we have operated as a corporation since 2005, we have a limited operating history. This factor makes it difficult to evaluate our business on the basis of historical operations. As a consequence, our past results may not be indicative of future results. Although this is true for any business, it is particularly true for us because of our limited operating history. Reliance on historical results may hinder our ability to anticipate and timely adapt to increases or decreases in sales, revenues or expenses. In addition, we have a history of losses. Furthermore, our losses may continue into the future. We have never had a profitable fiscal year. For the nine months ended September 30, 2007, we had a net loss of $113,725. However, our accountants have expressed doubt about our ability to continue as a going concern as a result of our continued net losses. Our ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to locate clients who will purchase our products and use our services and our ability to generate revenues. The revenues for all of the relevant periods in this discussion came from sales of products in our subsidiary, Stone Select, LLC. We had no revenues from our interior design consulting operated through our parent company. We currently have no active projects and generate no revenue in our parent company but continue to look for potential projects. For the twelve months ended December 31, 2006, sales were $419,695 as compared to no sales through December 31, 2005. We generated no revenue in 2005. Our efforts during this period were exclusively organizational. - 14 - Return to Table of Contents For the twelve months ended December 31, 2006, cost of goods sold were $195,786 as compared to no cost of goods sold through December 31, 2005. Costs of goods sold include all direct costs incurred in selling products. We do not separate sales of different product lines into operating segments. The difference between sales and cost of goods sold is gross profit. Our gross profit for the twelve months ended December 31, 2006, was $223,909 as compared to no gross profit through December 31, 2005. Operating expenses, which includes depreciation and general and administrative expenses for the twelve months ended December 31, 2006 was $311,923. Our operating expenses through December 31, 2005 were $28,256. The major components of operating expenses include rent, marketing costs, professional fees, which consist of legal and accounting costs,and telephone expenses. As a result of the foregoing, we had a net loss of $88,040 (-$0.01 per share) for the twelve months ended December 31, 2006 compared to a net loss of $28,191 ($0.00 per share) through December 31, 2005. Our revenues were $271,093 for the nine months ended September 30, 2007, compared to $324,709 for the nine months ended September 30, 2006. For the nine months ended September 30, 2007, cost of goods sold were $203,192 as compared to cost of goods sold for the nine months ended September 30, 2006 of $150,856. Our revenues for the nine monthsin 2007 decreased from the previous year while cost of goods sold rose for the nine months in 2007 compared to the previous year. As a result, we had a lower gross profit for the nine months compared to the nine months in the previous year. Gross profit from operations was $67,901 for the nine months ended September 30, 2007 and $173,853 for the nine months ended September 30, 2006. Operating expenses, which includes depreciation and general and administrative expenses for the nine months ended September 30, 2007 was $181,643 compared to $270,011 for the nine months ended September 30, 2006. The major components of operating expenses include rent, marketing costs, commissions payable on the sale of products and telephone expenses.Our lower sales resulted in lower commissions. In addition, we wrote off 80,500 in inventory for the nine months ended September 30, 2007. As a result of the foregoing, we had a net loss of $113,725(- $0.01 per share)for the nine months ended September 30, 2007 compared to a net loss of $96,158 (-$0.01 per share) for the nine months ended September 30, 2006. Our revenues decreased primarily came from declining construction activities in the general economic conditions in the Denver area and the resulting lack of demand for our stone products and improvement during this period. We had no revenues from our interior design consulting operated through our parent company. We currently have no active projects and generate no revenue in our parent company but continue to look for potential projects.Our ability to attract new clients is related to our marketing efforts, including the use of referrals. Because we do not pay salaries, operating expenses are expected to remain fairly constant with respect to sales except for costs associated with marketing. Hence each additional sale and correspondingly the gross profit of such sale have minimal offsetting operating expense. Thus, additional sales should become a profit at a higher return on sales rates as a result of not needing to expand our operational expenses at the same pace. Our marketing costs have been approximately $8,000, which was used primarily for magazine advertising. While we believe that this magazine advertising was successful, we have not scheduled another magazine advertising placement until early 2008. We plan to continue to focus our marketing on the Denver Metropolitan area through referrals for the remainder of 2007, so we do not believe that our marketing costs will increase substantially through the end of 2007. . To try to operate at a break-even level based upon our current level of anticipated business activity, we believe that we must generate approximately $500,000 in revenue per year. However, if our forecasts are inaccurate, we will need to raise additional funds. In the event that we need additional capital, Ms. Underwood has agreed to loan such funds as may be necessary through December 31, 2007 for working capital purposes. - 15 - Return to Table of Contents On the other hand, we may choose to scale back our operations to operate at break-even with a smaller level of business activity, while adjusting our overhead to meet the revenue from current operations. In addition, we expect that we will need to raise additional funds if we decide to pursue more rapid expansion, the development of new or enhanced services and products, appropriate responses to competitive pressures, or the acquisition of complementary businesses or technologies, or if we must respond to unanticipated events that require us to make additional investments. We cannot assure that additional financing will be available when needed on favorable terms, or at all. We expect to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues. We expect approximately $500,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues or additional financing when needed could cause us to go out of business. Liquidity and Capital Resources As of September 30, 2007, we had cash or cash equivalents of $23,423 compared to $35,174 in cash or cash equivalents as of September 30, 2006. Net cash used for operating activities was $266,314 for the nine months ended September 30, 2007 compared to $29,741 for the nine months ended September 30, 2006. The major difference was that we did not purchase as much inventory for the nine months ended September 30, 2007, compared to the nine months ended September 30, 2006. Net cash used for operating activities was $228,459 for the twelve months ended December 31, 2006 compared to $38,387 through December 31, 2005. Cash flows used for investing activities were $11,817 for the nine months ended September 30, 2007 compared to $52,663 for the nine months ended September 30, 2006. Cash flows used for investing activities were also $52,663 for the twelve months ended December 31, 2006 compared to $24,497 through December 31, 2005. All consisted of purchases of fixed assets, which consisted of a truck and a forklift. Cash flows provided by financing activities were $21,939 for the nine months ended September 30, 2007 compared to $323,434for the nine months ended September 30, 2006. Cash flows provided by financing activities were $293,447 for the twelve months ended December 31, 2006 compared to $93,601 through December 31, 2005. These cash flows were all related to sales of stock and borrowings from related parties. Over the next twelve months our capital costs will be approximately $10,000 to $12,000 primarily to develop operations. We plan to buy office equipment to be used in our operations. We believe that we have sufficient capital in the short term for our current level of operations. This is because we believe that we can attract sufficient product sales and services within our present organizational structure and resources to become profitable in our operations. Additional resources would be needed to expand into additional locations, which we have no plans to do at this time. We do not anticipate needing to raise additional capital resources in the next twelve months. In the event that we need additional capital, Ms. Underwood has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. Our principal source of liquidity will be our operations. We expect variation in revenues to account for the difference between a profit and a loss. Also business activity is closely tied to the economy of Denver and the U.S. economy. Because we currently only sell stone products, a slow down in purchases of construction materials has had a negative impact to our business in the latter half of 2007. We have no idea to what extent this may affect us in 2008. In any case, we try to operate with minimal overhead. Our primary activity will be to seek to develop clients and, consequently, our sales. If we succeed in expanding our client base and generating sufficient sales, we will become profitable. We cannot guarantee that this will ever occur. Our plan is to build our company in any manner which will be successful. - 16 - Return to Table of Contents Off-Balance Sheet Arrangements We have no off-balance sheet arrangements with any party. Plan of Operation Our plan for the next twelve months immediately is to operate at a profit or at break even. Our plan is to sell more of our products, especially our fireplace surrounds, kitchen hoods, interior and exterior natural stone ornamentation and architectural elements, to become profitable in our operations. In addition, we plan to use our referral sources to develop interior design business for our parent company. Currently, we are conducting business only through Stone Select, LLC and in only one location in the Denver Metropolitan area. We have no plans to expand into other locations or areas. We believe that the timing of the completion of the milestones needed to become profitable can be achieved as we are presently organized with sufficient business. Other than the shares offered by last offering no other source of capital has been identified or sought. If we are not successful in our operations we will be faced with several options: 1. Cease operations and go out of business; 2. Continue to seek alternative and acceptable sources of capital; 3. Bring in additional capital that may result in a change of control; or 4. Identify a candidate for acquisition that seeks access to the public marketplace and its financing sources. Currently, we believe that we have sufficient capital or access to capital to implement our proposed business operations or to sustain them for the next twelve months. In the event that we need additional capital, Ms. Underwood has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. If we can sustain profitability, we could operate at our present level indefinitely. To date, we have never had any discussions with any possible acquisition candidate nor have we any intention of doing so. Proposed Milestones to Implement Business Operations At the present time, we are operating from one location in the Denver Metropolitan area. Our plan is to make our operation profitable by the end of our fiscal year 2007. We estimate that we must generate approximately $500,000 in sales per year to be profitable. - 17 - Return to Table of Contents We were profitable in our most recent nine month period. We believe that we can be profitable or at break even at the end of the current fiscal year, assuming sufficient sales. Based upon our current plans, we have adjusted our operating expenses so that cash generated from operations and from working capital financing is expected to be sufficient for the foreseeable future to fund our operations at our currently forecasted levels. To try to operate at a break-even level based upon our current level of anticipated business activity, we believe that we must generate approximately $500,000 in revenue per year. However, if our forecasts are inaccurate, we will need to raise additional funds. In the event that we need additional capital, Ms. Underwood has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes On the other hand, we may choose to scale back our operations to operate at break-even with a smaller level of business activity, while adjusting our overhead to meet the revenue from current operations . In addition, we expect that we will need to raise additional funds if we decide to pursue more rapid expansion, the development of new or enhanced services and products, appropriate responses to competitive pressures, or the acquisition of complementary businesses, or if we must respond to unanticipated events that require us to make additional investments. We cannot assure that additional financing will be available when needed on favorable terms, or at all. We might incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues. We expect approximately $500,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues or additional financing when needed could cause us to go out of business In the event that we need additional capital, Ms. Underwood has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. Otherwise, no commitments to provide additional funds have been made by management or current shareholders. There is no assurance that additional funds will be made available to us on terms that will be acceptable, or at all, if and when needed. We expect to continue to generate and increase sales, but there can be no assurance we will generate sales sufficient to continue operations or to expand. We also are planning to rely on the possibility of referrals from clients and will strive to satisfy our clients. We believe that referrals will be an effective form of advertising because of the quality of service that we bring to clients. We believe that satisfied clients will bring more and repeat clients. In the next 12 months, we do not intend to spend any material funds on research and development and do not intend to purchase any large equipment. Recently Issued Accounting Pronouncements We do not expect the adoption of any recently issued accounting pronouncements to have a significant impact on our net results of operations, financial position, or cash flows. Seasonality We do not expect our sales to be impacted by seasonal demands for our products and services. - 18 - Return to Table of Contents DESCRIPTION OF BUSINESS General We are a Nevada corporation. Our principal business address is 2519 East Kentucky Ave., Denver, Colorado 80209. Our telephone number is (303) 660-6964.We were incorporated under the laws of the State of Nevada on February 23, 2005. We have active operations. We market the interior design of real estate projects for our clients, including the sale of associated products through our parent company. We also provide custom accessories and interior design consulting through our parent company. We currently have no active projects and generate no revenue in our parent companybut continue to look for potential projects. We have a subsidiary known as Stone Select, LLC which markets hand-carved interior and exterior natural stone ornamentation and architectural elements. We principally use Limestone, Travertine, and Cantera products. At the present time, all of our revenues are generated through our subsidiary, Stone Select, LLC. We currently operate exclusively in the Denver, Colorado Metropolitan area. We market and sell all of our products and services to commercial and residential builders and interior designers. We have no website, but Stone Select, LLC operates a website at www.stoneselect,us. We were incorporated as a successor to an operation which began in 1996. The predecessor company was a sole proprietorship owned by Ms. Deanie Underwood also known as “By Design.” This company provided interior design and refurbishment work similar to the present company and averaged two to three clients per year but had no activity in the two years prior to be being acquired by us. It was marginally profitable in most years it was operational. This company has been absorbed into us and is no longer in existence. We acquired the assets of this sole proprietorship in a tax-free exchange under the Internal Revenue Code in February, 2005. In July, 2005, we completed a registered offering of our common shares under the provisions of the Colorado securities laws and under an exemption from the federal securities laws. We sold a total of 197,802 common shares at a price of $0.50 per share to a total of forty investors. We raised a total of $98,901 in this offering. We have not been subject to any bankruptcy, receivership or similar proceeding. We are fully operational and are currently profitable. We plan to create each project such that it generates income from our services and the placement of our products with our clients. Our management develops our clients. All of our operations are located in the State of Colorado. Organization As of September 30, 2007, we are comprised of one corporation with one majority-owned subsidiary, Stone Select, LLC., and a wholly-owned subsidiary, Stone Select Imports, Inc.Unaffiliated third parties, Craig and Susie Bush, collectively own 49% of Stone Select, LLC.We have ownership and voting control of 51% of Stone Select, LLC.All of our operations are conducted through Stone Select, LLC. Stone Select Imports, Inc. currently has no operations, and we have no plans to conduct any operations in the future. Operations Our original focus is in the Denver, Colorado metropolitan area, but we plan to expand throughout the State of Colorado. We focus in the broad area of interior design for homes, including the wholesale and in retail sales of imported cantera stone, decorative iron, and carved wood furniture. Our activities include both working with remodeling projects by contractors and new construction by real estate developers. We can act as a fee-based consultant to our clients in their various projects. We can market interior design consulting services to real estate developers for their real estate projects. The sale of these consulting services includes our recommendations for the purchase of accessories to be placed in the spaces where we may assemble the interiors. These consulting services and associated products will be sold through our parent company. We plan to charge a fixed hourly fee to be negotiated on a case-by-case basis. We would also mark up the cost of any products which we would sell in connection with our interior design consulting services. We currently have no active projects and generate no revenue in our parent company. We have a subsidiary known as Stone Select, LLC which markets hand-carved interior and exterior natural stone ornamentation and architectural elements. Stone Select, LLC’s principal products consist of fireplace surrounds, kitchen range hoods, flooring, including base and case, and window and door surrounds. At the present time, most of the sales of Stone Select, LLC come from fireplace surrounds and kitchen range hoods and trim materials. At the present time, all of our revenues are generated through our subsidiary, Stone Select, LLC. We currently operate exclusively in the Denver, Colorado Metropolitan area. We market and sell all of our products and services to commercial and residential builders and interior designers. We sell our products between the manufacturer and customer and carry limited inventories, for direct sale and as sample products for order. Our target market is a custom home in the three to twelve million dollar price range. We have no website, but Stone Select, LLC operates a website at www.stoneselect,us. We market and sell all of our products and services to commercial and residential builders and interior designers. Our target market is a custom home in the three to twenty million dollar price range. - 19 - Return to Table of Contents We currently work with four principal custom builders, who are private companies doing construction in the Denver, Colorado market. Each of these four developers builds custom homes in the three to twenty million dollar price range. However, we continuously look for referrals from builders and architects who work in this target market. One of the architects with whom we work is Mr. Craig Bush, who, with his wife, own 49% of Stone Select, LLC. We have no website, but Stone Select, LLC operates a website at www.stoneselect,us. We import all of our products from China and Mexico. We have one supplier each in China and Mexico. We import essentially the same products from each supplier. All of the products are sold on a custom design basis. As a result, we do not carry a substantial inventory of products. At the present time, we have no plans to raise any additional funds within the next twelve months. Any working capital will be expected to be generated from internal operations. In the event that we need additional capital, Ms. Underwood has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. However, we reserve the right to examine possible additional sources of funds, including, but not limited to, equity or debt offerings, borrowings, or joint ventures. Limited market surveys have never been conducted to determine demand for our products and services. Therefore, there can be no assur­ance that any of its objectives will be achieved. In addition we plan to expand through acquisition. We will not only look at our present industry but will reserve the right to investigate and, if warranted, merge with or acquire the assets or common stock of an entity actively engaged in business which generates revenues. We will seek opportunities for long-term growth potential as opposed to short-term earnings. As of the date hereof, we have no business opportunities under investigation. None of our officers, directors, affiliates have engaged in any preliminary contact or discussions with any representative of any other company regarding the possibility of an acquisition or merger between us and such other company. We do not pay our Directors separately for any Board meeting they attend. Markets Our marketing plan is focused completely on developing our customer base and individual projects. We utilize the expertise of our officers to develop our business. In addition, we continually identify commercial - light industrial real estate space adequate for displaying stone, iron, and carved wood products for use by the interior design and construction trades. Each Officer and Director utilizes his or her previous contacts in business to develop potential opportunities. Raw Materials We do not use raw materials in our business. We acquire finished products from our two suppliers. However, the use of and ability to acquire raw materials could be a material factor in our operations if our suppliers cannot obtain sufficient raw materials to provide us with finished products. However, we have found raw materials to be readily available and not a material factor at the present time. Clients and Competition With respect to our four main clients, we rely upon them collectively for a majority of our revenues. In 2006, sales to Stone Select, LLC.’s largest customer were approximately26% of its total net sales. In 2006, Stone Select, LLC.’stwo largest customers accounted for approximately40% of its total net sales. Each of these four developers builds custom homes in the three to twelve million dollar price range and are affected by market trends in that segment of the real estate industry. We believe that we have a good relationship with each of them. Mr. Craig Bush, who, with his wife, own 49% of Stone Select, LLC., provides architectural services to our clients from time to time. However, their use of our products remains dependent upon their ability to market homes. We also receive referrals from contractors for remodeling and new construction. We operate in a very competitive industry. Our principal competitor, Materials Marketing, Inc., of Denver, Colorado, is larger and has greater financial resources than we do.This competitor provides the same type of products that we do, although not from the same suppliers. This is our only direct competitor at this time. However, we potentially compete with a diverse group of competitors ranging from internet businesses to traditional brick-and-mortar companies, many of which have greater resources than we do. We believe that barriers to entry in this business are not significant and start-up costs are relatively low, so our competition may increase in the future. Our belief that there are minimal barriers to entry is based on our observation that operations such as ours do not require the ownership of warehouses, showrooms or factories to operate, which we think is because (i) our direct ship business can be operated with minimal warehousing needs and costs, which are significantly less than traditional models, (ii) wholesale product orders can be placed after receipt of client orders, in order to further reduce warehousing needs, (iii) samples can be shown to clients at little or no cost, without the necessity of showroom space for actual product, (iv) if a competitor wants showroom space, it is typically available for lease at competitive rates in most United States markets, and (v) all manufacturing can be done by third party suppliers, so there is no need to own or lease a manufacturing facility. New competitors may be able to launch new businesses similar to ours, and current competitors mayreplicate our business model, at a relatively low cost. If competitors with significantly greater resources than ours decide to replicate our business model, they may be able to quickly gain recognition and acceptance of their business methods, products and services through marketing and promotion. We may not have the resources to compete effectively with current or future competitors. If we are unable to effectively compete, we will lose sales to our competitors and our revenues will decline. - 20 - Return to Table of Contents Backlog AtSeptember 30, 2007, we had no backlogs. Employees We have two full-time employees, our President, Ms. Deanie Underwood, President and Mr. Bradley Underwood, Secretary-Treasurer. None of our employees draws a salary. We reimburse our employees for all necessary and customary business related expenses. We have no plans or agreements which provide health care, insurance or compensation on the event of termination of employment or change in our control. We do not pay our Directors separately for any Board meeting they attend. Proprietary Information We own no proprietary information. Government Regulation Since we are associated with the real estate industry, all of our projects have and will require local governmental approval with respect to zoning and construction code compliance. We will only require government approval on a project-by-project basis and only when we have projects pending. The extent of the approval varies with the project and the jurisdiction and cannot be quantified except as it relates to specific projects. We believe the effect of complying with existing or probable governmental regulations is a managed cost of our business operations but could be significant. Each real estate project requires prior government approval. However, the cost cannot be quantified except as it relates to specific projects. We believe that the cost of compliance with federal, state and local environmental laws will not be significant because we do not plan to choose projects which are subject to significant environmental costs or regulations. In any case, we plan to choose our projects to minimize the effects of governmental regulations. At the present time, we are not awaiting any governmental approvals. Research and Development We have never spent any amount in research and development activities. Environmental Compliance We believe that we are not subject to any material costs for compliance with any environmental laws. DESCRIPTION OF PROPERTY We currently occupy office space on a rent-free basis from one of our officers, Mr. Bradley Underwood, which is also Mr. Underwood’s home. We own office equipment to furnish our offices. We own a truck and a forklift which we use in our business. All of our management activities are performed in Colorado. - 21 - Return to Table of Contents Our subsidiary, Stone Select, LLC, has a 1,200 square foot showroom and a 3,000 square foot warehouse. We rent the showroom from an unaffiliated third party for $1,500 per month on a month-to-month lease. We rent the warehouse from an unaffiliated third party for $2,700 per month on a two year lease which expires April, 2009. DIRECTORS, EXECUTIVE OFFICERS AND CONTROL PERSONS Set forth below are the names of our directors and officers, all positions and offices held with us, the period during which he or she has served as such, and the business experience during at least the last five years: Name Age Positions and Offices Held Deanie J. Underwood 52 President, Chief Executive Officer, Treasurer, Chief Financial Office and Director Bradley C. Underwood 26 Vice President, Secretary and Director Our Directors will serve in such capacity until our next annual meeting of shareholders and until their successors have been elected and qualified. The officers serve at the discretion of our Directors. Deanie J. Underwood is the step-mother of Bradley C. Underwood. There are no arrangements or other understandings between any of our directors or officers or any other person pursuant to which any officer or director was or is to be selected as an officer or director. None of our Directors are independent but are a part of, and are controlled by our management. Ms. Underwood has been our President, Chief Executive and Financial Officer, Treasurer and a Director since our inception.She has been involved in this business since 1996, through our unincorporated predecessor. This has been her principal occupation during this period. Mr. Underwood has been our Vice President, Secretary and a Director since our inception. He has been involved in this business since 2001, through our unincorporated predecessor. Prior to that time, he was a student. He has a B.S. in Finance from Denver University. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following sets forth the number of shares of our $.0.001 par value common stock beneficially owned by (i) each person who, as ofDecember 31, 2007, was known by us to own beneficially more than five percent (5%) of its common stock; (ii) our individual Directors and (iii) our Officers and Directors as a group. A total of 9,197,802 shares of common stock were issued and outstanding as of December 31, 2007. - 22 - Return to Table of Contents Name and Address Amount and Nature of Percent of of Beneficial Owner Beneficial Ownership (1)(2) Class Deanie J. Underwood(3) 4,400,702 48% 2519 East Kentucky Ave. Denver, Colorado 80209 Bradley C. Underwood(3) 4,400,702 48% 2519 East Kentucky Ave. Denver, Colorado 80209 All Officers and Directors as a Group (two persons) 8,800,702 96% (1) All ownership is beneficial and of record, unless indicated otherwise. (2) Beneficial owners listed above have sole voting and investment power with respect to the shares shown. Deanie J. Underwood is the step-mother of Bradley C. Underwood. However, each person disclaims ownership of the other’s shares. (3)Includes 702 shares owned in the name of the Underwood Family Partners, LLC. for which Deanie and Bradley Underwood are beneficiaries. Executive Compensation Our officers and directors do not receive any compensation for their services rendered to us, nor have they received such compensation in the past.As of the date of this registration statement,we have no funds available to pay the officers and directors.Further, the officers and directors are not accruing any compensation pursuant to any agreement with us. We have no plans to pay any compensation to our officers or directors in the future. None of our officers and directors will receive any finder’s fee, either directly or indirectly, as a result of their respective efforts to implement our business plan outlined herein. No retirement, pension, profit sharing, stock option or insurance programs or other similar programs have been adopted by us for the benefit of its employees. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS We currently occupy office space on a rent-free basis from one of our officers, Mr. Bradley Underwood, which is also Mr. Underwood’s home. Our subsidiary, Stone Select, LLC, has a 1,200 square foot showroom and a 3,000 square foot warehouse. We rent the showroom from an unaffiliated third party for $1,500 per month on a month-to-month lease. We rent the warehouse from an unaffiliated third party for $2,700 per month on a two year lease which expires April, 2009. - 23 - Return to Table of Contents Each at December 31, 2006 and September 30, 2007, we had one payable due to Ms. Underwood for $323,447 and $345,386, respectively, for working capital advances made to us. This payable is due on demand, is an oral agreement, unsecured and non-interest bearing. We have no ability at the current time to repay related party advances. In the event that we need additional capital, Ms. Underwood has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. We also recorded compensation expense of $500 per month in 2005, 2006 and for the nine months ended September 30, 2007 for administrative and management services donated to us by officers, and $250 per month for office space donated by an officer. Total donated services expense for the same periods was $7,500, $9,000, and $6,750. Unaffiliated third parties, Craig and Susie Bush, collectively own 49% of Stone Select, LLC. We have ownership and voting control of 51% of Stone Select, LLC. FEDERAL SECURITIES LAWS CONSEQUENCES Of the 197,100 shares of By Design common stock to be registered by this registration statement, all 197,100 shares will be freely transferable under the Securities Act. Persons who may be deemed to be affiliates of ours generally include individuals or entities that control, are controlled by or are under common control with us, such as our directors and executive officers. Currently, none of the 197,100 sharesare owned by affiliates. A total of 8,800,702 shares of our common stock are held by affiliates but are not being registered in this offering. DESCRIPTION OF SECURITIES We are authorized to issue 50,000,000 shares of Common Stock, par value $.0.001 per share, and 1,000,000 shares of Preferred Stock, par value $.10 per share, to have such classes and preferences as our Board of Directors may determine from time to time. As of December 31, 2007, we had 9,197,802 shares of Common Stock issued and outstanding. No Preferred Stock has ever been issued or outstanding. Common Stock The holders of Common Stock have one vote per share on all matters (including election of Directors) without provision for cumulative voting. Thus, holders of more than 50% of the shares voting for the election of directors can elect all of the directors, if they choose to do so. The Common Stock is not redeemable and has no conversion or preemptive rights. The Common Stock currently outstanding is validly issued, fully paid and non-assessable. In the event of our liquidation, the holders of Common Stock will share equally in any balance of our assets available for distribution to them after satisfaction of creditors and the holders of our senior securities, whatever they may be. We may pay dividends, in cash or in securities or other property when and as declared by the Board of Directors from funds legally available therefore, but we have paid no cash dividends on our Common Stock. Preferred Stock Under the Articles of Incorporation, the Board of Directors has the authority to issue non- voting Preferred Stock and to fix and determine its series, relative rights and preferences to the fullest extent permitted by the laws of the State of Nevada and such Articles of Incorporation. As of the date of this Registration Statement, no shares of Preferred Stock are issued or outstanding. The Board of Directors has no plan to issue any Preferred Stock in the foreseeable future. - 24 - Return to Table of Contents Dividends We do not expect to pay dividends.Dividends, if any, will be contingent upon our revenues and earnings, if any, capital requirements and financial conditions.The payment of dividends, if any, will be within the discretion of our Board of Directors.We presently intend to retain all earnings, if any, for use in its business operations and accordingly, the Board of Directors does not anticipate declaring any dividends in the foreseeable future. SELLING SECURITY HOLDERS The following table sets forth the shares beneficially owned, as of the date of this prospectus, by the selling stockholders prior to the offering contemplated by this prospectus, the number of shares each selling stockholder is offering by this prospectus and the number of shares which each selling stockholder would own beneficially if all such offered shares are sold.None of the selling stockholders is known to us to be a registered broker-dealer or an affiliate of a registered broker-dealer.Each of the selling stockholders has acquired his, her or its shares solely for investment and not with a view to or for resale or distribution of such securities.Beneficial ownership is determined in accordance with SEC rules and includes voting or investment power with respect to the securities. Name(1) Shares of common stock owned prior to the offering Shares of common stock to be sold(2) Shares of common stock owned after the offering Percentage of common stock owned after this offering Michael D. Piciulo 1,000 1,000 -0- -0-% ATS Trust Co. Cust Paul Dragul 712 712 -0- -0-% Lance C. Baller 697 697 -0- -0-% Battersea Capital (3) 3,002 3,002 -0- -0-% Lisa Bingman-Kirby 2,127 2,127 -0- -0-% Bob Burg(4) 1,708 1,708 -0- -0-% Stephen R. Case 707 707 -0- -0-% David Culbertson 340 340 -0- -0-% Paul Dragul & Paulette Dragul, Joint Tenants 806 806 -0- -0-% Earnco MPPP(5) 1,382 1,382 -0- -0-% Heather Evans, Cust(6) For Elizabeth Kirby UTMA 281 281 -0- -0-% Heather Evans, Cust(6) For Matthew Kirby UTMA 281 281 -0- -0-% Thomas A. Forti, DDS 1,774 1,774 -0- -0-% Gary Keogh 2,092 2,092 -0- -0-% William J. Gordica 3,170 3,170 -0- -0-% - 25 - Return to Table of Contents Growth Ventures Inc. Pension Plan & Trust(7) 6,512 6,512 -0- -0-% JMW Fund LLC(8) 2,057 2,057 -0- -0-% Arthur Kassoff 4,352 4,352 -0- -0-% Cynthia Kirby 556 556 -0- -0-% Kearney Holdings LLC (9) 25,105 25,105 -0- -0-% Fiserv IRA Deborah Lomardi 702 702 -0- -0-% Tom Manoogian 927 927 -0- -0-% Gary Martinez 166 166 -0- -0-% Douglas Moreland 3,677 3,677 -0- -0-% Valerie Scott 500 500 -0- -0-% Tom Scott 500 500 -0- -0-% Tony N. Ciccio 500 500 -0- -0-% Jon C. Suddarth 300 300 -0- -0-% Bailey Valades 600 600 -0- -0-% William Joseph Schafbuch 600 600 -0- -0-% Nikki A. Schafbuch 600 600 -0- -0-% Lisa Kirby for Chad Kirby(10) 13,334 13,334 -0- -0-% Lisa Kirby for Kelsey Kirby(10) 13,334 13,334 -0- -0-% Lisa Kirby for Charlie Kirby(10) 13,334 13,334 -0- -0-% Joseph W. Turner 500 500 -0- -0-% Danielle Turner 500 500 -0- -0-% Steve Lee Gomez 500 500 -0- -0-% Dawn Louise Gomez 500 500 -0- -0-% Anthony Szeluga 500 500 -0- -0-% Pat A. Szeluga 500 500 -0- -0-% Sally Lyons 500 500 -0- -0-% Rich Lyons 500 500 -0- -0-% Matt Lyons 500 500 -0- -0-% Lauren Lyons 500 500 -0- -0-% Pamela M. Gleave 600 600 -0- -0-% Robert Gleave 600 600 -0- -0-% Hallie Gleave 600 600 -0- -0-% Erik Osborn 3,286 3,286 -0- -0-% Angela Osborn 500 500 -0- -0-% Susan Tom 500 500 -0- -0-% Clarence Osborn 1 ,447 1,447 -0- -0-% Clearance E. and Shirley A. Osborn 500 500 -0- -0-% Amy Atkinson 1,000 1,000 -0- -0-% John Paulson(11) 7,078 7,078 -0- -0-% Marcia Paulson IRA 1,414 1,414 -0- -0-% Jeff Ploen(12) 5,044 5,044 -0- -0-% Lisa Pobrislo 281 281 -0- -0-% Patrick Reidy 1,056 1,056 -0- -0-% Bobbi Norris Revoc Trust(13) 2,546 2,546 -0- -0-% Dan Rudden 1,409 1,409 -0- -0-% Merideth and Dan Rudden Jr. 260 260 -0- -0-% Gerald Rudden 582 582 -0- -0-% Frank Visciano & Lorraine Visciano Joint Tenants 2,834 2,834 -0- -0-% Buddy Walker & Linda Walker Joint Tenants 13,779 13,779 -0- -0-% - 26 - Return to Table of Contents Jim Waters & Cora Waters Joint Tenants 1,053 1,053 -0- -0-% Joe Murt 1,000 1,000 -0- -0-% Douglas A. Garland 500 500 -0- -0-% John A. Garland 500 500 -0- -0-% Pat Bowman 500 500 -0- -0-% Stephen D. Garland 1,186 1,186 -0- -0-% Inspiration Through Action, Inc.(14) 34,400 34,400 -0- -0-% Total 197,100 197,100 -0- -0-% (1) All shares are owned of record and beneficially unless otherwise indicated. Beneficial ownership information for the selling stockholders is provided as of December 31, 2007, based upon information provided by the selling stockholders or otherwise known to us. (2) Assumes the sale of all shares of common stock registered pursuant to this prospectus. The selling stockholders are under no obligation known to us to sell any shares of common stock at this time. (3) The company is owned by Matthew Lepo. (4) Includes 351 shares owned individually by Mr. Burg and 1,357 shares owned in his IRA. (5) The company is owned by Ernest Mathis. (6) Heather Evans is the Custodian for her minor children. (7) The trust is managed by Mr. Gary McAdam for his benefit. (8) The fund is controlled by Justin Yorke. (9) The company is owned by CKC Family Trust and managed by Charles Kirby. (10) Lisa Kirby is the Custodian for her minor children. (11) Includes 2,122 owned individually by Mr. Paulson and 4,956 shares owned in his IRA. (12) Includes 2,668 owned individually by Mr. Ploen and 2,376 shares owned jointly with his wife. (13) Irrevocable trust solely for the benefit of Bobbi Norris. Includes 1,061 shares owned of record by Bobbi Norris. (14) The company is owned and managed by Wayne Cook. Includes 16,400 shares owned of record by Mr. Cook. - 27 - Return to Table of Contents PLAN OF DISTRIBUTION The selling stockholders may, from time to time, sell any or all of their shares of common stock on any stock exchange, market or trading facility on which the shares are traded or in private transactions.If the shares of common stock are sold through underwriters or broker-dealers, the selling stockholders will be responsible for underwriting discounts or commission or agent’s commissions.The selling stockholders have advised us that they will sell the shares of common stock from time to time in the open market, at the initial offering price of $0.50 per share, which was the price they paid for their shares, until the shares are quoted on the OTC Bulletin Board or national securities exchange, at which point the selling securities holders may sell the registered sharesat fixed prices, at prevailing market prices at the time of the sale, at varying prices determined at the time of sale, or negotiated prices.The selling stockholders may use any one or more of the following methods when selling shares: • any national securities exchange or quotation service on which the securities may be listed or quoted at the time of sale; • ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; • block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; • purchases by a broker-dealer as principal and resale by the broker-dealer for its account; • transactions otherwise than on these exchanges or systems or in the over-the-counter market; • through the writing of options, whether such options are listed on an options exchange or otherwise; • an exchange distribution in accordance with the rules of the applicable exchange; • privately negotiated transactions; • short sales; • broker-dealers may agree with the selling stockholders to sell a specified number of such shares at a stipulated price per share; • a combination of any such methods of sale; and • any other method permitted pursuant to applicable law. The selling stockholders may also sell shares under Rule 144 under the Securities Act, if available, rather than under this prospectus. The selling stockholders may also engage in short sales against the box, puts and calls and other transactions in our securities or derivatives of our securities and may sell or deliver shares in connection with these trades. - 28 - Return to Table of Contents Broker-dealers engaged by the selling stockholders may arrange for other broker-dealers to participate in sales.Broker-dealers may receive commissions or discounts from the selling stockholders (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated.The selling stockholders do not expect these commissions and discounts to exceed what is customary in the types of transactions involved.Any profits on the resale of shares of common stock by a broker-dealer acting as principal might be deemed to be underwriting discounts or commissions under the Securities Act.Discounts, concessions, commissions and similar selling expenses, if any, attributable to the sale of shares will be borne by a selling stockholder.The selling stockholders may agree to indemnify any agent, dealer or broker-dealer that participates in transactions involving sales of the shares if liabilities are imposed on that person under the Securities Act. In connection with the sale of the shares of common stock or otherwise, the selling stockholders may enter into hedging transactions with broker-dealers, which may in turn engage in short sales of the shares of common stock in the course of hedging in positions they assume. The selling stockholders may also sell shares of common stock short and deliver shares of common stock covered by this prospectus to close out short positions and to return borrowed shares in connection with such short sales.The selling stockholders may also loan or pledge shares of common stock to broker-dealers that in turn may sell such shares.The selling stockholders may, from time to time, pledge or grant a security interest in some or all of the shares of common stock owned by them and, if they default in the performance of their secured obligations, the pledgees or secured parties may offer and sell the shares of common stock from time to time under this prospectus after we have filed an amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act amending the list of selling stockholders to include the pledgee, transferee or other successors in interest as selling stockholders under this prospectus. The selling stockholders also may transfer the shares of common stock in other circumstances, in which case the transferees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus and may sell the shares of common stock from time to time under this prospectus after we have filed an amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act amending the list of selling stockholders to include the pledgee, transferee or other successors in interest as selling stockholders under this prospectus.The selling stockholders also may transfer and donate the shares of common stock in other circumstances in which case the transferees, donees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus.The selling stockholders and any broker-dealers or agents that are involved in selling the shares may be deemed to be “underwriters” within the meaning of the Securities Act in connection with such sales.In such event, any commissions paid, or any discounts or concessions allowed to, such broker-dealers or agents and any profit realized on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act.At the time a particular offering of the shares of common stock is made, a prospectus supplement, if required, will be distributed which will set forth the aggregate amount of shares of common stock being offered and the terms of the offering, including the name or names of any broker-dealers or agents, any discounts, commissions and other terms constituting compensation from the selling stockholders and any discounts, commissions or concessions allowed or reallowed or paid to broker-dealers.Under the securities laws of some states, the shares of common stock may be sold in such states only through registered or licensed brokers or dealers.In addition, in some states the shares of common stock may not be sold unless such shares have been registered or qualified for sale in such state or an exemption from registration or qualification is available and is complied with.There can be no assurance that any selling stockholder will sell any or all of the shares of common stock registered pursuant to the shelf registration statement, of which this prospectus forms a part. - 29 - Return to Table of Contents Each selling stockholder has informed us that it does not have any agreement or understanding, directly or indirectly, with any person to distribute the common stock.None of the selling stockholders who are affiliates of broker-dealers, other than the initial purchasers in private transactions, purchased the shares of common stock outside of the ordinary course of business or, at the time of the purchase of the common stock, had any agreements, plans or understandings, directly or indirectly, with any person to distribute the securities. We are paying all fees and expenses incident to the registration of the shares of common stock.Except as provided for indemnification of the selling stockholders, we are not obligated to pay any of the expenses of any attorney or other advisor engaged by a selling stockholder.We have not agreed to indemnify any selling stockholders against losses, claims, damages and liabilities, including liabilities under the Securities Act. If we are notified by any selling stockholder that any material arrangement has been entered into with a broker-dealer for the sale of shares of common stock, if required, we will file a supplement to this prospectus.If the selling stockholders use this prospectus for any sale of the shares of common stock, they will be subject to the prospectus delivery requirements of the Securities Act. The anti-manipulation rules of Regulation M under the Exchange Act may apply to sales of our common stock and activities of the selling stockholders, which may limit the timing of purchases and sales of any of the shares of common stock by the selling stockholders and any other participating person.Regulation M may also restrict the ability of any person engaged in the distribution of the shares of common stock to engage in passive market-making activities with respect to the shares of common stock.Passive market making involves transactions in which a market maker acts as both our underwriter and as a purchaser of our common stock in the secondary market.All of the foregoing may affect the marketability of the shares of common stock and the ability of any person or entity to engage in market-making activities with respect to the shares of common stock. Once sold under the registration statement, of which this prospectus forms a part, the shares of common stock will be freely tradable in the hands of persons other than our affiliates. LEGAL PROCEEDINGS There is no litigation pending or threatened by or against us. LEGAL MATTERS The validity of the shares of common stock to be sold in the offering will be passed upon for us by the law firm of David Wagner & Associates, P.C. An affiliate of this firm owns 200,000 shares of our common stock. EXPERTS Our financial statements for the year ended December 31, 2006 and from inception (February 23, 2005) through December 31, 2005, and the related consolidated statements of operations, stockholders’ equity and cash flows in this prospectus have been audited by Ronald R. Chadwick, P.C., of Aurora, Colorado, independent registered public accounting firm, to the extent and for the periods set forth in their report, and are set forth in this prospectus in reliance upon such report given upon the authority of them as experts in auditing and accounting. In addition, we have provided unaudited statements for the fiscal quarter and the nine months ended September 30, 2007. - 30 - Return to Table of Contents WHERE YOU CAN FIND MORE INFORMATION Our filings are available to the public at the SEC’s web site at http://www.sec.gov.You may also read and copy any document with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549.Further information on the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. We have filed a registration statement on Form SB-2 with the SEC under the Securities Act for the common stock offered by this prospectus.This prospectus does not contain all of the information set forth in the registration statement, certain parts of which have been omitted in accordance with the rules and regulations of the SEC.For further information, reference is made to the registration statement and its exhibits.Whenever we make references in this prospectus to any of our contracts, agreements or other documents, the references are not necessarily complete and you should refer to the exhibits attached to the registration statement for the copies of the actual contract, agreement or other document. FINANCIAL STATEMENTS The consolidated financial statements of By Design commencing on page F-1 are included with this prospectus.These financial statements have been prepared on the basis of accounting principles generally accepted in the United States and are expressed in US dollars. - 31 - Return to Table of Contents BY
